IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JAMES E. ANTIS AND CHRISTINE ANTIS,         : No. 340 WAL 2019
                                            :
                   Respondents              :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
ANDREW JAMES PRAVLIK; AND                   :
PITTSBURGH WEALTH MANAGEMENT                :
GROUP, INC.,                                :
                                            :
                   Petitioners              :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2020, the Petition for Allowance of Appeal is

DENIED.